UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4932 John Hancock World Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Attorney & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Health Sciences Fund Securities owned by the Fund on July 31, 2006 (unaudited) Issuer Shares Value Common stocks 76.14% $231,711,811 (Cost $198,303,885) Agricultural Products 1.42% Corn Products International, Inc. 130,000 4,323,800 Biotechnology 13.70% Acorda Therapeutics, Inc. (I) 400,000 1,280,000 Adeza Biomedical Corp. (I) 100,000 1,520,000 Amgen, Inc. (I) 151,550 10,569,097 Celgene Corp. (I)(L) 70,000 3,352,300 Genentech, Inc. (I)(L) 64,750 5,233,095 Genzyme Corp. (I) 50,000 3,414,000 Gilead Sciences, Inc. (I) 67,000 4,119,160 Human Genome Sciences, Inc. (I)(L) 105,000 1,019,550 Invitrogen Corp. (I)(L) 60,000 3,707,400 Medarex, Inc. (I)(L) 275,700 2,577,795 OSI Pharmaceuticals, Inc. (I)(L) 60,000 2,003,400 Regeneration Technologies, Inc. (I) 280,000 1,635,200 Sirna Therapeutics, Inc. (I)(L) 249,900 1,251,999 Diversified Chemicals 2.84% Bayer AG (Germany) (C) 175,500 8,633,824 Health Care Equipment 9.90% ABIOMED, Inc. (I)(L) 100,000 1,366,000 ArthroCare Corp. (I)(L) 75,000 3,303,000 Baxter International, Inc. 116,000 4,872,000 Boston Scientific Corp. (I) 250,345 4,258,368 Cardica, Inc. (I)(L) 125,000 797,500 Electro-Optical Sciences, Inc. (I) 250,000 1,450,000 Haemonetics Corp. (I) 85,000 3,728,950 SonoSite, Inc. (I) 120,000 3,873,600 Stereotaxis, Inc. (I)(L) 305,600 2,612,880 The Cooper Companies, Inc. 31,000 1,370,200 Varian Medical Systems, Inc. (I)(L) 55,000 2,492,600 Health Care Facilities 0.82% DaVita, Inc. (I) 50,000 2,501,000 Health Care Services 15.34% AnorMED, Inc. (Canada) (I) 500,000 3,220,526 Aveta, Inc. (I)(S) 752,790 12,044,640 Cerner Corp. (I)(L) 73,500 2,975,280 Magellan Health Services, Inc. (I) 100,000 4,807,000 Medco Health Solutions, Inc. (I) 94,110 5,583,546 Nektar Therapeutics (I)(L) 442,000 7,204,600 Page 1 John Hancock Health Sciences Fund Securities owned by the Fund on July 31, 2006 (unaudited) Omnicare, Inc. 75,000 3,394,500 OXiGENE, Inc. (I) 200,000 650,000 PDL BioPharma, Inc. (I)(L) 178,000 3,205,780 Santarus, Inc. (I)(L) 409,350 2,267,799 Systems Xcellence, Inc. (Canada) (I) 110,170 1,330,854 Health Care Supplies 2.43% Bioenvision, Inc. (I)(L) 185,000 854,700 Healthcare Acquisition Corp. (I) 150,000 1,179,000 Minrad International, Inc. (I)(L) 156,810 624,104 Oracle Healthcare Acquisition Corp. (I) 138,000 1,145,400 PolyMedica Corp. (L) 75,000 2,903,250 Volcano Corp. (I) 80,000 700,400 Managed Health Care 1.44% Aetna, Inc. 75,000 2,361,750 UnitedHealth Group, Inc. 42,200 2,018,426 Multi Utilities 1.62% British Energy Group Plc. (United Kingdom) (I) 360,000 4,933,496 Pharmaceuticals 26.63% Abbott Laboratories 120,700 5,765,839 Acadia Pharmaceuticals, Inc. (I) 175,000 1,125,250 Allergan, Inc. 30,000 3,235,500 Anesiva, Inc. (I) 450,000 3,285,000 Aspreva Pharmaceuticals Corp. (Canada) (I) 187,000 4,504,830 Astellas Pharma, Inc. (Japan) 105,150 4,190,012 AstraZeneca Plc (United Kingdom) 155,000 9,459,650 Barr Pharmaceuticals, Inc. (I) 55,000 2,736,800 Cubist Pharmaceuticals, Inc. (I)(L) 100,000 2,292,000 Johnson & Johnson 50,000 3,127,500 Labopharm, Inc. (Canada) (I) 340,000 2,111,400 MGI Pharma, Inc. (I)(L) 115,000 1,680,150 Nastech Pharmaceutical Co., Inc. (I)(L) 187,266 2,548,690 Novartis AG, American Depositary Reciept (ADR) (Switzerland) 145,000 8,151,900 Progenics Pharmaceuticals, Inc. (I)(L) 54,000 1,185,840 Roche Holding AG (Switzerland) 45,000 8,003,411 Schering-Plough Corp. 140,000 2,861,600 Sepracor, Inc. (I)(L) 35,000 1,729,000 Shire Plc, (ADR) (United Kingdom) 181,000 8,780,310 Wyeth 88,000 4,265,360 Issuer Shares Value Warrants 0.08% $256,500 (Cost $142,500) Health Care Supplies 0.08% Oracle Healthcare Acquisition Corp. (I) 150,000 256,500 Page 2 John Hancock Health Sciences Fund Securities owned by the Fund on July 31, 2006 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 23.78% $72,357,230 (Cost $72,357,230) Joint Repurchase Agreement 6.56% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 7-31-06 due 8-01-06 (Secured by U.S. Treasury Inflation Indexed Bond 3.625% due 4-15-28) 5.250 19,968 19,968,000 Shares Cash Equivalents 17.22% AIM Cash Investment Trust (T) 52,389,230 52,389,230 Total investments 100.00% $304,325,541 Issuer Shares Value Investments sold short (Proceeds $3,232,436) Biotechnology Amylin Pharmaceuticals, Inc. (I) 25,000 1,220,000 Pharmaceuticals ImClone Systems, Inc. (I) 30,000 975,000 King Pharmaceuticals, Inc. (I) 50,000 851,000 Page 3 John Hancock Health Sciences Fund Footnotes to Schedule of Investments July 31, 2006 (unaudited) (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of July 31, 2006. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $12,044,640 or 3.96% of the Fund's total investments as of July 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on July 31, 2006, including short-term investments, was $270,803,615. Gross unrealized appreciation and depreciation of investments aggregated $47,234,222 and $13,712,296, respectively, resulting in net unrealized appreciation of $33,521,926. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock World Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 26, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 26, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial
